Citation Nr: 0923736	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-26 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on aid and attendance.

2.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

3.  Entitlement to service connection for skin cancer.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a dental 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
October 1945 and from September 1950 to December 1950.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In April 2003, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
obtain additional evidence and to issue the Veteran notice in 
compliance with the VCAA.  Those actions completed, the 
matter has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2008, the Veteran submitted a statement to the RO.  
He stated, "I request VA reopen the service connected claim 
for dental due to clear and unmistakable error."  In view of 
the above, the Board finds that the record raises a claim for 
clear and unmistakable error, which is referred to the RO for 
initial adjudication.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
Veteran is in need of regular aid and attendance, or that he 
is permanently housebound, by reason of a service-connected 
disability.

2.  The Veteran does not have loss of use of one or both 
hands or feet due to a service-connected disability; 
moreover, there is no evidence of ankylosis of either knee, 
anatomical loss of any extremity, or permanent impairment of 
vision of both eyes, and service connection is not in effect 
for any disabilities affecting the hips.

3.  Skin cancer did not have onset during active service and 
is not otherwise etiologically related to the Veteran's 
active service.

4.  Evidence received since the February 2005 Board decision 
regarding a dental disability is cumulative or redundant of 
other evidence of record regarding a dental disability, and 
does not raise a reasonable possibility of substantiating 
that claim.


CONCLUSIONS OF LAW

1.  The criteria for SMC by reason of being in need regular 
of aid and attendance or by reason of being housebound have 
not been met.  38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2008).

2.  The criteria for entitlement to an automobile or adaptive 
equipment have not been met.  38 U.S.C.A. §§ 3901, 3902, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.350, 3.808, 4.63 (2008).

3.  The criteria for service connection for skin cancer have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303 (2008).

4.  New and material evidence has not been received since the 
February 2005 decision that denied entitlement to service 
connection for a dental condition, and that claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming entitlement to SMC based on aid and 
attendance.  In February 2008, the RO granted the Veteran's 
claim for special monthly pension based on aid and attendance 
as it as established that the Veteran was confined to a 
wheelchair due to back pain and needed daily assistance in 
performing routine activities of daily life.

"Special monthly compensation" is payable to a person who 
is permanently bedridden or so helpless as a result of 
"service-connected disability" that he is in need of the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b).  The following will be 
accorded consideration in determining the need for regular 
aid and attendance: Inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to 
feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect a claimant from the hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R.  § 3.352(a) be found to exist before 
a favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  See Turco v. Brown, 9 
Vet. App. 222 (1996).  "Bedridden" will be that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  The fact that the veteran 
has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  38 
C.F.R. § 3.352(a).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single service-connected 
disability rated as 100 percent and: (1) Has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) Is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service- 
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A.  § 1114(s); 38 C.F.R. § 
3.350(i).

The critical question to be determined in this case is 
whether the Veteran's service-connected disabilities have 
resulted in the need for regular aid and attendance of 
another person because of resultant helplessness due to 
mental and/or physical impairment.  Based on its review of 
the record, the Board concludes that the criteria have not 
been met.

In this case, the Veteran's service-connected disabilities 
include arthritis with pes planus of his feet, bilaterally, 
deviated nasal septum, scar on the bridge of his nose, 
laceration scar on the base of the right toe, and tender and 
painful scar on the bridge of the nose.  The Veteran is 
currently at a 60 percent combined evaluation of his 
disabilities and thus, the 38 C.F.R. § 3.350(i) provision 
does not apply.

A VA outpatient treatment report indicated that the Veteran 
was "non-ambulatory from a hip fracture."  While this may 
have required aid and attendance, as discussed above, the 
Veteran's hip disability is not a service connected 
disability and thus, is not subject to special monthly 
compensation based on aid and attendance, only providing 
evidence against this claim as it indicates nonservice 
connected problems. 

A treatment report from Dr. "S.C." in June 2005 revealed 
that the Veteran underwent surgery for a hernia and had also 
undergone bilateral hip procedures, with a fracture to his 
right hip.  Dr. S.C. indicated that the Veteran was unable to 
walk and get around, dress and undress, or attend to the 
needs of nature without the assistance of another person 
because of the surgery and hip condition.  The report also 
included noting the Veteran's other disabling conditions of 
degenerative changes in the knees and back and cardiac 
problems.  Dr. S.C. indicated that the Veteran developed a 
right foot drop and at some point, the Veteran used a walker 
and wheelchair for ambulation.  

This evidence weighs against the Veteran's claim as it tends 
to show that the Veteran is not in need of regular aid and 
attendance for any of his service-connected disabilities, but 
rather for his hip, knee, and back problems.

In this regard, it is important for the Veteran to understand 
that evidence he has submitted supporting his claim for 
special monthly pension actually provides evidence against 
the claim for special monthly compensation because the 
records, as a whole, tend to show that the Veteran is in need 
of care due primarily to nonservice connected problems. 

A thorough review of the Veteran's extensive VA outpatient 
treatment reports do not reveal that any of the Veteran's 
service-connected disabilities render him in need of regular 
aid and attendance.  While a VA outpatient treatment report 
from January 2006 showed swelling and burning pain in the 
Veteran's feet, objective findings revealed that his weakness 
in the lower extremities were due to peripheral 
polyneuropathy, a disability which is not service-connected.

The competent medical evidence of record does not indicate 
that the Veteran's service-connected disabilities alone 
render him bedridden, or unable to care for his daily 
personal needs or to protect himself from the hazards of 
daily living without assistance from others.  Rather, the 
evidence indicates that the Veteran is not housebound due to 
his service connected disorder, and that although he requires 
aid and assistance, this is due to his nonservice-connected 
disability or disabilities.  The post-service medical record 
provides evidence against this claim.

In short, the Veteran is not housebound due to service-
connected disabilities, and although he requires regular aid 
and attendance, the record does not support a conclusion that 
the reason for that profound level of disability is, in fact, 
due to his service-connected disabilities alone.  Hence, the 
preponderance of the evidence of record is against the 
Veteran's claim for entitlement to SMC based on aid and 
attendance, and his claim must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

Automotive or Adaptive Equipment Eligibility

Under 38 U.S.C.A. § 3902, VA may provide, or assist in  
providing, an "eligible person" with an automobile or other 
conveyance, and necessary adaptive equipment.  A veteran is 
considered an "eligible person" if he is entitled to 
compensation for any of the disabilities described below, and 
if such disability is the result of an injury incurred or 
disease contracted in or aggravated by active military, 
naval, or air service: (i) the loss or permanent loss of use  
of one or both feet; (ii) the loss or permanent loss of use 
of one or both hands; or (iii) the permanent impairment of 
vision of both eyes of the following status: central visual 
acuity of 20/200 or less in the better eye, with corrective  
glasses, or central visual acuity of more than 20/200 if 
there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of 
visual field subtends an angular distance no greater than  
twenty degrees in the better eye.  38 U.S.C.A. § 3901(1)(A); 
38 C.F.R. § 3.808(b)(1).

The term "loss of use" of a hand or foot is defined by 38  
C.F.R. § 3.350(a)(2) as that condition where no effective  
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether such acts as grasping and 
manipulation in the case of the hand, or balance and  
propulsion in the case of a foot, could be accomplished 
equally well by an amputation stump with prosthesis.  
Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which would 
constitute loss of use of a foot or hand include extremely 
unfavorable ankylosis of the knee, complete ankylosis of two  
major joints of an extremity, or shortening of the lower 
extremity of 3.5 inches or more.

Also considered as loss of use of a foot under 38 C.F.R. §  
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

A veteran who does not qualify as an "eligible person" 
under the aforementioned criteria may nevertheless be 
entitled to adaptive equipment if he is entitled to VA 
compensation for ankylosis of one or both knees, or one or 
both hips, and adaptive equipment is deemed necessary for the 
Veteran's licensure and safe operation of a vehicle.  38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

As mentioned above, a treatment report from Dr. S.C. in June 
2005 indicated that the Veteran had developed a right foot 
drop, which is encompassed by complete paralysis.  However, 
as discussed, entitlement to an automobile or adaptive 
equipment is established if the veteran has the loss or 
permanent loss of use of one or both feet due to service-
connected disability.  Here, while the Veteran has a right 
foot drop, the objective findings from a January 2006 VA 
outpatient treatment report revealed that his weakness in the 
lower extremities were due to peripheral polyneuropathy.  The 
Veteran is not service-connected for this disability.

There is no other medical evidence of record to suggest that 
no effective function, other than that which would be equally 
well-served by an amputation stump at the site of election 
below knee with use of a suitable prosthetic appliance, 
remains in the Veteran's lower extremities.  As discussed 
above, the Veteran's difficulty in ambulation is due to his 
disabilities of the hips, back, and knees, for which he is 
not service-connected.

Hence, the preponderance of the evidence of record is against 
a grant of entitlement to an automobile or adaptive 
equipment, and his claim must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

Service Connection for Skin Cancer

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Service treatment records are absent for any complaints of or 
treatment for skin cancer.  These reports are evidence 
against the Veteran's claim as they fail to demonstrate a 
skin condition or disability that had its onset in service.

The record is absent for objective evidence of skin cancer 
since separation from service in December 1950 until the VA 
treatment notes in 1999, almost five decades later.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints)

Service treatment records and private medical records 
constitute strong evidence against the Veteran's claims 
because this evidence shows that the claimed diseases did not 
occur in service and occurred decades later.  

Only the Veteran's own contention that service connection is 
warranted stand in favor of his claims.  To the extent that 
the Veteran is of the opinion that he currently suffers from 
skin cancer and that he had this condition during service, 
such opinions are not competent evidence.  A layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Furthermore, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Examples of the kind of medical condition that a layperson is 
competent to identify are found in Barr v Nicholson, 21 Vet. 
App. 303 (2007) (varicose veins) and in Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (flat feet).  An example of the 
kind of medical condition of which a layperson is not 
competent to identify is found in Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (bronchial asthma).  

Skin cancer clearly falls into the latter class.  Thus, the 
Veteran's statements that he currently has this disease and 
that it is related to service many years ago are not 
competent evidence.

Hence, the preponderance of the evidence of record is against 
a grant of service connection for skin cancer, and his claim 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2008).

New and Material

In May 1995, the RO denied service connection for dental 
trauma.  The Veteran appealed that decision to the Board.  
The Board upheld the RO's denial of service connection in a 
February 2005 decision.  That decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claims may be 
reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In the February 2005 Board decision, the Board denied the 
Veteran's claim for dental trauma.  The basis for the denial 
was that dental trauma was not shown during his active 
service.  Specifically, the Board held that "service medical 
records are absent complaint or finding or dental trauma 
during service.  The Board notes that the appellant has 
provided various accounts of the claimed dental trauma...there 
is no evidence that his jaw was broken by a dentist or 
otherwise."

Based on the above, in order to reopen his claim, the record 
must show the receipt, since the February 2005 final 
disallowance, of non-redundant and non-cumulative evidence 
establishing that the claimed disability was incurred or 
aggravated during active service.

In February 2008, the Veteran submitted service treatment 
records from October 1942 and August 1945.  The August 1945 
record indicated that the Veteran had teeth extracted.  As 
discussed in the February 2005 Board decision, all service 
treatment records were considered in the decision, including 
records that reflect teeth extractions and a separation 
report from October 1945 indicating normal teeth and gums.  
Thus, these photocopied service treatment records are 
redundant of what has already been reviewed by the Board and 
do not warrant reopening the Veteran's claim for service 
connection.

Indeed, no evidence added to the record since the last final 
disallowance of his claim shows whether the Veteran's current 
disability was incurred in or aggravated in service.  In 
summary, new and material evidence has not been submitted to 
reopen the Veteran's claim for entitlement to service 
connection for a dental disability.  Since his claim may not 
be reopened, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Here, the bulk of the VCAA duty to notify was satisfied prior 
to the initial RO adjudication.  This was accomplished by way 
of letters sent to the Veteran in October 2005 and August 
2006 that fully addressed all three notice elements.  The 
letter was sent prior to the initial RO decision regarding 
the Veteran's claim for SMC based on aid and attendance, 
automotive or adaptive equipment, and service connection for 
skin cancer.  This letter informed the veteran of what 
evidence was required to substantiate the claims and of the 
veteran's and VA's respective duties for obtaining evidence.  

Notice as addressed in Kent was also satisfied prior to the 
initial RO adjudication of the Veteran's application to 
reopen his claim for service connection for a dental 
disability.  The notice letter provided to the Veteran in 
August 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  The letter informed the Veteran of the 
proper definition of new and material evidence.  The letter 
also informed the Veteran of the evidence needed to 
substantiate the underlying claim for service connection.

The duty to notify, as to assignment of disability ratings 
and effective dates as addressed by Dingess was satisfied 
prior to the initial RO adjudications of the Veteran's claims 
for an automobile or adaptive equipment, skin cancer, and a 
dental disability by way of a letter sent in August 2006.  
The letter informed the Veteran as to how VA assigns 
disability ratings and effective dates.

Dingess notice was not completely satisfied prior to the 
initial unfavorable RO decision on the claim for SMC based on 
aid and attendance.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as statement of 
the case or supplemental statement of the case, is sufficient 
to cure a timing defect).

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates for the 
claim for SMC was satisfied subsequent to the initial RO 
decision by way of a letter sent to the Veteran in August 
2006.  The letter informed the Veteran of what evidence was 
required to substantiate the claim as far as an initial 
disability rating and effective date.  Although the notice 
letter was not sent before the initial RO decision in this 
matter, the Board finds that this error was not prejudicial 
to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  

Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case from February 2008, May 2008, October 2008, and 
February 2009.  For these reasons, it is not prejudicial to 
the Veteran for the Board to proceed in deciding this appeal, 
as the timing error did not affect the essential fairness of 
the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1)whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, the record is absent for any evidence of the 
second element discussed in McLendon, an event, disease or 
injury during service.  That is, there is no evidence of an 
in-service disease or injury to the Veteran's skin.  For this 
reason, the Board declines to obtain a medical opinion as to 
the Veteran's claim of service connection for skin cancer.

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records, VA outpatient treatment records, and private medical 
records from St. David's Medical Center and Dr. S.C.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


